DETAILED ACTION
The present application, filed 2/25/2021 which is on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to US Application 16/366664 filed 3/27/2019, now US Patent 10938690 issued 3/2/2021.
Preliminary Amendment dated 8/13/2021 is acknowledged.
Claims 1-23 have been cancelled.
Claims 24-43 have been newly added and are pending.

Specification
1.	The disclosure is objected to because of the following informalities: On pg. 1, lines 5-7 of the Specification under the heading “RELATED APPLICATIONS”, the issuing of the parent application as US Patent 10938690 on 3/2/2021 should be noted. 
Appropriate correction is required.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 24, 26, 31, 35, 38, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 11, 15, and 22 of U.S. Patent No. 10938690. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Independent claims 24, 31+35, and 38 are substantially the same as patent claims 1, 11, and 15, respectively.  The claims only differ in that the pending claims use broadened language and slightly different terminology considered obvious variants of the patent claims.  Monitoring of any of a plurality of channels (all of first channel, as claimed), then monitoring a plurality of RUs (narrowband, as claimed), establishing a connection, and sending a channel clearing signal.
	Dependent claims 26 and 43 are substantially equivalent to dependent patent claims 10 and 22, respectively.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the at least one channel" in the “after monitoring” step.  However,  There is insufficient antecedent basis for this limitation in the claim, because the claim previously requires monitoring “any one of a plurality of channels”.
Claims 25-30 are further rejected due to their dependence from claim 24.
	Claim 31 requires monitoring “any of a plurality of channels” but then further requires monitoring within single RUs “of a plurality of channels”.  It is unclear if these “plurality of channels” are meant to be the same or different in these “monitor” steps.
	Claims 32-37 are further rejected due to their dependence from claim 31.
	Claim 38 requires “a plurality of channels, each channel comprising a “plurality of resource units but then further requires monitoring “a plurality of channels” as well as “single RUs”.  It is unclear if these “plurality of channels” and “plurality”/”single” RUs are meant to be the same or different in these “monitor” steps.  
	Claims 39-43 are further rejected due to their dependence from claim 38.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 24-43 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US20190373639A1), hereafter Elliott, in view of Lepp et al. (USP 10149209B2), hereafter Lepp.
Regarding claim 24,
Elliott discloses a method, comprising: by operation of a first wireless device: monitoring for predetermined wireless communications transmitted over any one of a plurality of channels (Fig. 1A, 102; Fig. 1B, 150-156; Fig. 13, 1316-1322; paragraph 152); sending a channel clearing transmission over that at least one channel configured to reserve the at least one channel for a predetermined amount of time (CTS-to-self; paragraph 95); and transmitting data to or receiving data from the second wireless device (Fig. 13, 1326; paragraph 152-157).
Elliott discloses overlapping radio bands (paragraph 4, 49) as well as initial and subsequent monitoring (Fig. 1A, step 102, identifying protocol/parameters on first time) but fails to expressly show, after initial monitoring, monitoring a plurality of resource units (RUs) of the channel for predetermined RU communications transmitted within one of the RUs, each RU being a different portion of the at least one channel, and establishing a connection with a second wireless device.
Lepp discloses communicating in a second channel while ceasing transmission in a first channel (Title) including, after initial monitoring, monitoring a plurality of resource units (RUs) of the channel for predetermined RU communications transmitted within one of the RUs, each RU being a different portion of the at least one channel and establishing a connection with a second wireless device (Fig. 3-5; Col. 8, lines 8-13; AP broadcasts wideband beacons 406, 408; Fig. 9, narrowband beacon 906; Col. 4, lines 30-60; Col. 5, lines 31-40; Col. 13, lines 20-57; quiet element/CTS-to-self in beacons 406/906 responsive to listening/detecting mode on narrowband and transition to narrowband communication).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Elliott by after initial monitoring, monitoring a plurality of resource units (RUs) of the channel for predetermined RU communications transmitted within one of the RUs, each RU being a different portion of the at least one channel, and establishing a connection with a second wireless device, as shown by Lepp, thereby enabling coexistence among different types of wireless devices.  

Regarding claim 31,
Elliott discloses a device, comprising radio circuits formed in an integrated circuit substrate (i.e. chip) and configured to transmit and receive signals across a plurality of bands, each band comprising a plurality of channels (Fig. 15, 1504), communication circuits formed in the integrated circuit substrate and configured to monitor communications received on any of a plurality of channels for first type communications (Fig. 1A, 102; Fig. 1B, 150-156; Fig. 13, 1316-1322; paragraph 152); and transmit uplink data to or receive downlink data from the other wireless device (Fig. 13, 1326; paragraph 152-157).
Elliott discloses overlapping radio bands (paragraph 4, 49) as well as initial and subsequent monitoring (Fig. 1A, step 102, identifying protocol/parameters on first time) but fails to expressly show, after initial monitoring, monitoring communications received within single RUs of a plurality of channels for first type RU communications and establish a connection with another wireless device over a single RU in response to receiving first type RU communications over the single RU.
Lepp discloses communicating in a second channel while ceasing transmission in a first channel (Title) including, after initial monitoring, monitoring communications received within single RUs of a plurality of channels for first type RU communications and establish a connection with another wireless device over a single RU in response to receiving first type RU communications over the single RU (Fig. 3-5; Col. 8, lines 8-13; AP broadcasts wideband beacons 406, 408; Fig. 9, narrowband beacon 906; Col. 4, lines 30-60; Col. 5, lines 31-40; Col. 13, lines 20-57; quiet element/CTS-to-self in beacons 406/906 responsive to listening/detecting mode on narrowband and transition to narrowband communication).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Elliott by after initial monitoring, monitoring communications received within single RUs of a plurality of channels for first type RU communications and establish a connection with another wireless device over a single RU in response to receiving first type RU communications over the single RU, as shown by Lepp, thereby enabling coexistence among different types of wireless devices.  

Regarding claim 38,
Elliott discloses a system, comprising a first wireless device configured to transmit and receive signals across a plurality of bands, each band comprising a plurality of channels (Fig. 14-15; paragraph 4, 49; Fig. 1A, step 102, identifying protocol/parameters on first time), monitor of a plurality of channels for first type communications (Fig. 1A, 102; Fig. 1B, 150-156; Fig. 13, 1316-1322; paragraph 152); and transmit uplink data to or receive downlink data from the second wireless device (Fig. 13, 1326; paragraph 152-157).
Elliott fails to expressly show, after initial monitoring, monitoring single RUs for first type RU communications and establish a connection with a second wireless device over a single RU in response to receiving first type RU communications over the single RU.
Lepp discloses communicating in a second channel while ceasing transmission in a first channel (Title) including, after initial monitoring, monitoring single RUs for first type RU communications and establish a connection with a second wireless device over a single RU in response to receiving first type RU communications over the single RU (Fig. 3-5; Col. 8, lines 8-13; AP broadcasts wideband beacons 406, 408; Fig. 9, narrowband beacon 906; Col. 4, lines 30-60; Col. 5, lines 31-40; Col. 13, lines 20-57; quiet element/CTS-to-self in beacons 406/906 responsive to listening/detecting mode on narrowband and transition to narrowband communication).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Elliott by after initial monitoring, monitoring single RUs for first type RU communications and establish a connection with a second wireless device over a single RU in response to receiving first type RU communications over the single RU, as shown by Lepp, thereby enabling coexistence among different types of wireless devices.  


Regarding claims 25, 37, and 39,
The combination of Elliott and Lepp discloses the second wireless device comprises a wireless gateway device (i.e. Background of both Elliott and Lepp: APs connecting to other networks/802.11 protocols/bands). 

Regarding claims 26, 35, and 43,
The combination of Elliott and Lepp discloses the predetermined wireless communications transmitted over the channel comprise a beacon transmission compatible with at least one IEEE 802.11 wireless standard (Elliott: Abstract; paragraph 2, etc.; Lepp: Col. 1, lines 48-50; Col. 4, lines 12-29). 

Regarding claims 27 and 32,
The combination of Elliott and Lepp discloses the plurality of channels are part of a plurality of bands, including a 2.4 GHz band, a 5 GHz band and a 6 GHz band (Elliott: paragraph 38). 

Regarding claims 28, 29, 33, and 34,
The combination of Elliott and Lepp discloses by operation of the first wireless device, after receiving downlink data from the second wireless device, transmitting an acknowledgement communication transmitted over the one RU (Elliott: Fig. 5, 524; Fig. 8, 824; paragraph 88-93; over narrowband RU of Lepp).  See motivation above. 


Regarding claims 30 and 41,
The combination of Elliott and Lepp discloses periodically switching between monitoring for the predetermined wireless communications transmitted over the at least one channel and monitoring the plurality of Rus (Lepp: matching periodicity of narrowband operation; Col. 6, lines 41-49).  See motivation above.

Regarding claim 36,
The combination of Elliott and Lepp discloses the radio circuits include a modulator circuit configured to modulate communications over the one RU at a first rate and over a channel at a second rate, faster than the first rate (Elliott: paragraph 95; CTS-to-self at legacy rate before transmitting higher-speed frames).

Regarding claim 40,
The combination of Elliott and Lepp discloses the second wireless device is configured to transmit a clear channel signal over one of the channels; at least a third wireless device having a communication link over at least one of the channels with the second wireless device, configured to cease communications in response to the clear channel signal for a predetermined time period; and the first wireless device is configured to communicate over the one RU during the predetermined time period (Elliott: Fig. 5, 13, 14; adapting transmission to avoid interference; Lepp: Fig. 3-5; Col. 8, lines 8-13; wideband beacons 406, 408; Fig. 9, narrowband beacon 906; Col. 4, lines 30-60; Col. 5, lines 31-40; Col. 13, lines 20-57; quiet element/CTS-to-self in beacons 406/906 responsive to listening/detecting mode on narrowband and transition to narrowband).  See motivation above. 

Regarding claim 42,
The combination of Elliott and Lepp discloses the second wireless device is configured to periodically switch between transmitting a channel beacon on at least one of the channels and transmit an RU beacon within one of the RUs; the first type communications include the channel beacon; and the first type RU communications include the RU beacon (Lepp: matching periodicity of narrowband operation within wideband; Fig. 9; Col. 6, lines 41-49).  See motivation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477